        Case 2:20-cv-04192-ODW-E Document 31 Filed 08/18/20 Page 1 of 1 Page ID #:776

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:20-CV-04192-ODW (Ex)                                   Date   August 18, 2020
 Title           Elsie Montano v. ABM Industry Groups, LLC et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers

       In light of the parties’ recent Joint Notice of Settlement (ECF No. 30), the Court hereby
ORDERS the parties TO SHOW CAUSE, in writing, no later than October 16, 2020, why
settlement has not been finalized. No hearing will be held. All other dates and deadlines in
this action are VACATED and taken off calendar, including the Scheduling Conference on
August 24, 2020. The Motion for Judgment on the Pleadings (ECF No. 13) and the Motion to
Remand (ECF No. 22) are DENIED as MOOT. The Court will discharge this order upon the
filing of a dismissal that complies with Federal Rule of Civil Procedure 41. Failure to timely
respond to this order will result in dismissal of the action.

         IT IS SO ORDERED.



                                                                                     :    00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
